Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Remarks

This Office action is responsive to the after-final amendment of July 18, 2022.  Upon review of the previous Final rejection mailed April 18, 2022, it has been determined that this office action is incomplete and does not set forth a sufficient record of the Examiner’s positions at the time.  The incompleteness is attributed to a computer error where the most recent version of the action was not saved.  Consequently, the final rejection is being reissued herein with a new time period for response.  The amendment filed July 18 has been entered and the Examiner’s arguments and remarks presented herein are also responsive to the arguments made in the amendment of July 18. 
	Importantly, herein, the double patenting rejections have been withdrawn (this was intended in the previous office action), and the new 112(b) rejections have been elaborated upon.   The 112(d) rejection has also been withdrawn, as have been the 112(b) rejections based on “high surface area”.
	It is noted that Applicant filed a terminal disclaimer, which was determined by OPLC to be deficient for the same reasons as those provided in copending application 17080226.  However, since the double patenting rejections have been withdrawn, a terminal disclaimer is no longer necessary.
	           This Office action addresses claims 36, 39-42, and 44-46 after entry of the amendment filed July 18, 2022.  Claims 36, 39-42, 44 and 45 are newly rejected under 35 USC 112(a) for reasons previously set forth in October 2021 with respect to claim 38.  Claims 36, 39-42, and 44-46 are newly rejected under 35 USC 112(b) as necessitated by amendment.  This action is final. 


Claim Rejections - 35 USC § 112
Claim 36, 39-42, 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 recites that “the carbon additive comprising fibers comprising a combination of at least two carbons, a first of which is graphite and a second of which is a carbon layer.”  
It is noted that the present application is a continuation of serial no. 15/352186, now US Patent 10,818,930.  The subject matter of claim 36 was not disclosed in such a way in the parent application so as to indicate to a person skilled in the art that applicants had possession of that subject matter, and as a result, claim 36 recites new matter relative to the parent application.  In particular, there is insufficient support for a graphite fiber in combination with a carbon layer as claimed.  It is noted that in several locations in the patent (abstract, col. 7/ line 43, col. 8/ line 8, col. 10/ line 16, col. 12/ line 17) a graphite coating, graphite-coated CNT, or dielectric surface are disclosed.  None of these disclosures are suggestive of a graphite fiber (core) and a carbon layer (shell/surface layer) as claimed.  As a whole, the parent application does not reasonably indicate possession of the claimed subject matter.  Correction is required.  


Claims 36, 39-42, and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 36 recites “the carbon additive comprising fibers comprising a combination of at least two carbons, a first of which is graphite and a second of which is a carbon layer.”  This limitation is not understood, particularly in light of Applicant’s arguments of January 31, 2022.  Applicants state that “The Applicant is not claiming a fiber comprising a graphite core but is instead claiming a carbon additive, taking the form of a separate fiber, that is either coated onto or loaded into other fibers.”  However, it is submitted that the claimed recitation of a “carbon layer” contravenes an interpretation where the material is a “fiber.”  A “carbon layer” reasonably implies to one skilled in the art that the carbon is in a layer form on a particular surface, not a separate fiber.   The claim language is not understood for primarily this reason.  In addition, the language can have multiple interpretations.  For example, in a first interpretation, the “carbon layer” is a layer on graphite fibers (this limitation is believed to be unsupported by the parent application as stated above).  In a second interpretation, the “carbon layer” could be a separate fiber layer, but somehow has to be part of the same “carbon additive” that also comprises “fibers comprising…graphite,” and the relationship between the graphite fibers and the carbon layer is unclear.  The language as a whole is subject to multiple interpretations, and can be interpreted in a way where “carbon layer” is problematic, and is therefore indefinite.
	Claim 46 recites “a porous conductive additive comprising fibers having a conductive core and a surface formed of one or more different materials selected from the group of graphite, expanded graphite, activated carbon, carbon black, carbon nano fibers, and CNT.”  This limitation is indefinite because it is unclear which materials must be different.  In a first interpretation, the core and the surface are made of different materials.  In a second interpretation, the surface itself is formed from different materials, independently of the core.  In addition, the recitation “one or more different materials” is not understood.  If materials are different, it follows that there must be at least two materials present.  Therefore, the recitation “one or more” is not understood.  
	It is noted that depending on the specific interpretation(s) of claim 46 given above, new matter considerations may also be introduced.  However, at this time, it is submitted that the definiteness of the claim needs to be resolved before it can be determined whether the claimed subject matter is supported by the instant specification or parent application.   


Response to Arguments

Applicant’s arguments filed July 18, 2022 have been fully considered but they are not persuasive. Regarding the 112(a) rejection of claim 36, Applicant states that the “Examiner’s argument that Applicant claims a graphite core in claim 36 extends beyond the scope of the claim,” and thus, the argument is in error.  However, the position is maintained that the parent application does not support claim 36 in the manner required by 35 USC 112(a).   The Examiner is not per se interpreting the claim to require a graphite core; the Examiner is merely comparing the subject matter covered by claim 36 to that which is disclosed by the parent application.  Such a comparison is necessary in assessing support under 112(a). Furthermore, importantly, claim 36 is also rejected under 112(b) herein as being indefinite.  That is, the relationship between the graphite fibers and the “carbon layer” is unclear and the claim can be interpreted in multiple ways.  See 112(b) rejection above.  The use of a graphite fiber “core” is one possible way the claim can be interpreted, which has been explained above.  Regardless of whether the claim is deemed to cover a graphite “core” or not, Applicants have not reasonably shown possession of the subject matter in such a way that would be understood to cover the full scope of the claim. 
	It is noted that Applicants made remarks in the January 2022 response regarding the interpretation of the “carbon layer” in claim 36.  In response to these arguments, the claim language is submitted to be indefinite for the reasons set forth above.   The “Response to Arguments” section in the previous final rejection was incomplete.

Conclusion
Applicant's amendment (of January 31, 2022) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 26, 2022